lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
FAYETTEV|LLE D|V|SlON

LlSA ANN GARC|A PLA|NT|FF
V. CASE NO. 5:18-CV-05112
MCKEE FOODS CORPORAT|ON DEFENDANT

OP|N|ON AND ORDER

Now before the Court are Plaintiff Lisa Ann Garcia’s lVlotion to Expand Time for
Service (Doc. 11) and Defendant McKee Foods Corporation’s (“McKee”) Motion to
Dismiss (Doc. 14) pursuant to Federal Rule of Civi| Procedure 12(b)(5). Both lVlotions
have been responded to and are now ripe for resolution. They concern the same issue:
Garcia’s admitted failure to serve McKee within the time frame required by Rule 4(m).
The Comp|aint, which was filed in this Court on June 15, 2018, alleges that Nchee,
Garcia’s former employer, violated her rights under the Family Medica| Leave Act
(“FMLA”).

The Comp|aint and Summons should have been served on McKee no later than
September13, 2018, which was 90 days after the Comp|aint was filed. lnstead of serving
McKee by this deadline, she allowed the deadline to pass without seeking an extension
of time from the Court, and she finally served McKee on October 1, 2018, eighteen days
late. The Court was unaware that Garcia had served McKee on October 1, so on October
4, the Clerk’s Office issued an Order (Doc. 9), requesting that Garcia show cause by
October 15, 2018 as to why her Comp|aint should not be dismissed for lack of service.

On October 12, Garcia simultaneously filed a Response to the Order to Show Cause

(Doc. 10) and a Motion to Expand Time for Service (Doc. 11). On October 22, McKee

 

 

 

filed a Response in Opposition to Garcia’s lV|otion to Expand Time for Service (Doc. 15)
as well as a Motion to Dismiss (Doc. 14) under Rule 12(b)(5), due to lack of timely service.

Rule 4(m) provides that “[i]f a defendant is not served within 90 days after the
complaint is filed, the court_on motion or on its own after notice to the plaintiff_must
dismiss the action without prejudice against that defendant or order that service be made
within a specified time.” Fed. R. Civ. P. 4(m). However, the Rule also provides that “if
the plaintiff shows good cause for the failure, the court must extend the time for service
for an appropriate period.” /d. (emphasis added). Such an extension of time should be
granted if the court concludes there was either good cause or excusable neglect in a
plaintiff’s failure to timely serve. See Kurka v. lowa Cnty., lowa, 628 F.3d 953, 957 (8th
Cir. 2010). ln determining whether excusable neglect has been established, the Eighth
Circuit examines the following four factors: “(1) the possibility of prejudice to the
defendant, (2) the length of the delay and the potential impact on judicial proceedings, (3)
the reason for the delay, including whether the delay was within the party’s reasonable
control, and (4) whether the party acted in good faith.” /d. at 959.

Garcia admits that she missed the deadline for service by eighteen days, but she
argues that her failure to serve McKee within the deadline was due to excusable neglect.
lt appears Garcia lives in Oklahomal and her family’s attorney, Gene Thompson,
practices in Oklahoma. Garcia maintains in her Motion that when she consulted with
Thompson about the FMLA claims she wished to file against McKee, Thompson
determined that the case should be filed in Arkansas, rather than Oklahoma, because

Garcia worked for McKee in Gentry, Arkansas. He contacted Lynn R. Anderson, an

attorney who maintains an office in Oklahoma but is licensed in both Oklahoma and

 

 

Arkansas, to serve as lead trial attorney in the case. Anderson filed the instant Comp|aint
in this Court. Shortly thereafter, the case became lost in a morass of confusion and
disorganization, as Garcia’s file remained in limbo between Thompson’s office and
Anderson’s.

Four days after filing the Comp|aint, Anderson moved for Thompson’s pro hac vice
admission in this Court, see Doc. 4, but that motion was denied. Anderson then claims
he looked for local counsel in Arkansas to take on the case, but his search was
unsuccessful. |n the meantime, Anderson thought Thompson was serving the Comp|aint,
but Thompson did not do so. At some point, someone realized that service had not been
completed, and Thompson finally served McKee past the deadline. ln Garcia’s Reply to
McKee’s Response to the Motion to Expand Time (Doc. 19), Anderson makes the
argument that he and Thompson acted in good faith, but due to their failure to
communicate and diligently manage their staff, the Complaint was not served in time.
Anderson describes the above events, collectively, as an example of excusable neglect
rather than willful behavior.

Although the Court is well persuaded that Garcia’s counsel failed to properly
calendar deadlines and manage this case from the outset, the Court nevertheless
believes that a finding of excusable neglect and a retroactive extension of the service
deadline are warranted here and will best serve the parties, further the ends of justice,
and preservejudicial resources. This finding is grounded in the fact that McKee has failed
to demonstrate any prejudice resulting from the brief delay, McKee’s argument in its

briefing appears to be that any delay in litigation, in general, is not a good thing and

therefore is bound to result in some amount of prejudice. McKee points out that the

 

 

 

incidents described in the Comp|aint “occurred over two years ago . . . . [and] [w]ith each
passing day the memories of witnesses fade, witnesses relocate, and, in general,
evidence becomes more difficult to find and obtain.” (Doc. 17, p. 6). And while a|l that
may be true, an eighteen-day delay in service will not exacerbate these issues to any
measurable degree and will neither negatively impact judicial proceedings nor prejudice
McKee. Further, although the delay appears to have been within Garcia’s counsel’s
reasonable control, the Court finds that counsel did not act in bad faith. lnstead, counsel
managed the initial prosecution of the case in a manner that was neglectful, but
excusable, and is admonished to strictly adhere to all deadlines going fon/vard.

|T lS THEREFORE ORDERED that Plaintiff Lisa Ann Garcia’s Motion to Expand
Time for Service (Doc. 11) is GRANTED, and Defendant McKee Foods Corporation’s

Motion to Dismiss (Doc. 14) pursuant to Federal Rule of Civil Procedure 12(b)(5) is

DENIED. `S
lT |S SO ORDERED on this 11 clay of Nov ber, 2018.

   
  

 

 

 

